ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_01_EN.txt. 470

SEPARATE OPINION OF PRESIDENT SCHWEBEL

Reservations to declarations accepting the Court's jurisdiction under the
optional clause may exclude measures and actions by the declarant that may be
illegal under international law — Canadian reservation 2 (d), not being a “self-
judging” reservation inconsistent with Article 36, paragraph 6, of the Statute,
has permitted the Court to freely consider whether it has jurisdiction — Con-
trary to argument of Spain’s counsel, the Canadian reservation cannot be inter-
preted as a “nullity” applicable to “nothing” — However, arguendo, were it so
interpreted, the result would be that reservation 2 (d), but for which Canada
would not have introduced a new declaration, cannot be severed from the dec-
laration as a whole — If reservation 2 (d) falls or fails, so does the whole of the
Canadian declaration, thus depriving the Court of any basis of jurisdiction in the
case.

1. I am in agreement with the reasoning as well as the conclusion of
the Court’s Judgment. I feel bound, however, to add the following obser-
vations, in view of arguments which have found a place in Spain’s exposi-
tion.

2. A principal contention of Spain in these proceedings is that the res-
ervation set out in paragraph 2 (d) of the Canadian declaration of
10 May 1994, as interpreted by Canada to be, in Spain’s words, “the sole
authentic interpretation of its reservation” (Memorial of Spain, para. 39),
is incompatible with the Statute of the Court. In its Memorial, Spain con-
cludes that there are or may be “not just anti-statutory reservations;
there are also anti-statutory interpretations of certain reservations”
(para. 39). A counsel for Spain in the oral hearings thus maintained that
the Court

“would only need to find that there is incompatibility with . . . Ar-
ticle 36, paragraph 6 [of the Statute], ... Article 2, paragraph 4 [of
the Charter], to reject not the validity of the reservation, which we
have never called for, but the strictly unilateral interpretation Canada
makes of it” (CR 98/13, p. 64 [translation by the Registry ]).

Another counsel of Spain at the same sitting argued that,

“Canada’s subjective intent does not have to correspond with the
objective requirements of international law. If those requirements
indicate that acts of interference with the freedom of the seas can
never properly be classified as being ‘conservation and management
measures’, it follows that the Canadian reservation is pro tanto a

42
471 FISHERIES JURISDICTION (SEP. OP. SCHWEBEL)

nullity. It did not achieve what it had set out to achieve — for the
simple reason that the words it used are impossible to use in their
context consistent with international law.” (CR 98/13, p. 37.)

Spain’s counsel continued:

“(2) The Canadian reservation has no objective reality or validity
under international law, and should not be given effect by the
Court to block Spain’s application unless such objective valid-
ity or reality can be given to it

The “conservation reservation’ therefore excludes nothing, since it
can apply to nothing. It is inappropriate for Canada to demand that
its subjective intent control the Court. That intent may be important
if not conclusive on the question of the object and purpose of a res-
ervation in the ‘mind’ of a declarant State. But to follow Canada’s
argument so far as to make that subjective intent controlling . . .
would ... violate Article 36, paragraph 6, of the Statute.” (CR 98/13,
p. 48, para 61.)

3. I find the foregoing arguments of Spain — which may not be wholly
consistent — unpersuasive for the following reasons.

4, If Spain means to maintain that a reservation is ineffective in so far
as it excludes measures or actions by the declarant State that are illegal
under international law, I cannot agree. As the Court’s Judgment
acknowledges, the very purpose, or one of the purposes, of States in mak-
ing reservations may be to debar the Court from passing upon actions of
the declarant State that may be or are legally questionable. If States by
their reservations could withhold jurisdiction only where their measures
and actions are incontestably legal, and not withhold jurisdiction where
their measures or actions are illegal or arguably illegal, much of the
reason for making reservations would disappear.

5. For the reason also stated in the Judgment of the Court, the conten-
tion of Spain that Canada’s reservation as Canada interprets it deprives
the Court of the authority to decide whether the Court has jurisdiction,
and hence violates Article 36, paragraph 6, of its Statute, is without
merit. The proceedings in the Court and the resultant Judgment more
than amply demonstrate that the Court has freely considered whether it
has jurisdiction. The Court has concluded, for the reasons meticulously
set out in the Judgment which have nothing to do with “self-judging” res-
ervations, that it has not.

6. Nor can I agree that reservation 2 (d), as interpreted by Canada to
apply (as its terms provide) to “disputes arising out of or concerning con-

43
472 FISHERIES JURISDICTION (SEP. OP. SCHWEBEL)

servation and management measures taken by Canada with respect to
vessels fishing in the NAFO Regulatory Area, as defined . . . and the
enforcement of such measures” can, as a counsel for Spain contended,
“apply to nothing”. Those measures, as explained in the Court’s Judg-
ment, are no less measures of conservation and management because
they are meant to apply, and by their terms and the regulations imple-
menting those terms, do apply, “in the NAFO Regulatory Area...” not
only to vessels that are stateless or flying flags of convenience but to other
foreign vessels.

7. But if it were to be accepted, arguendo, that the foregoing conten-
tions of Spain are correct, and that, by reason of Canada’s interpreting
its reservation to apply to any vessel fishing in the NAFO Regulatory
Area, the reservation lacks validity and is “a nullity” and “can apply
to nothing”, it does not follow that the Court has jurisdiction over
Spain’s cause of action. On the contrary, it follows that the Court is
altogether without jurisdiction since the nullity or ineffectiveness of
reservation 2 (d) entails the nullity or ineffectiveness of the Canadian
declaration as a whole.

8. Before filing its current declaration of 10 May 1994, Canada was
bound by an anterior declaration of 10 September 1985. That declaration
contained the following clause, which is reproduced in the declaration of
10 May 1994:

“(3) The Government of Canada also reserves the right at any
time, by means of a notification addressed to the Secretary-General
of the United Nations, and with effect as from the moment of such
notification, either to add to, amend or withdraw any of the fore-
going reservations, or any that may hereafter be added.”

9. In implementation of the foregoing reservation, Canada added to
its declaration of 10 September 1985 what appears in its declaration of
10 May 1994, namely and solely, reservation 2 (d). But it did not do this
by way of transmitting an amendment to the earlier declaration which
remained in force. Rather, in paragraph 1 of its declaration of 10 May
1994, Canada gave notice of termination of its acceptance of the Court’s
compulsory jurisdiction made on 10 September 1985. In paragraph 2, it
declared the acceptance by Canada of the Court’s jurisdiction over all
disputes other than those specified.in subparagraphs (a), (b), (c) and
(d). Since subparagraphs (a), (b) and (c) are found in exactly the same
terms in the 1985 declaration, it is clear that the only reason of Canada
for terminating that declaration, and for making a new declaration, was
to add the provisions of subparagraph (d). Moreover, those provisions
do not comprise routine recitations, such as “without special agreement”

44
473 FISHERIES JURISDICTION (SEP. OP. SCHWEBEL)

and “on condition of reciprocity”, which duplicate those of the Statute.
Subparagraph 2 {d) introduces an entirely new, specific and purpose-
ful reservation. It follows that the reservation contained in sub-
paragraph 2 (d) is not only an important but an essential provision of
Canada’s declaration, but for which, or without which, no new dec-
laration would have been made.

10. The Court has accepted “the close and necessary link that always
exists between a jurisdictional clause and reservations to it” (Aegean Sea
Continental Shelf, Judgment, I.C.J. Reports 1978, p. 33). Yet there may
be cases of jurisdictional adherence where that link may be severed. One
such has been suggested above, where a provision is redundant. Sever-
ability has been applied by other courts or committees in respect of cer-
tain human rights conventions. While venturing no opinion on the ten-
ability of severability in such circumstances, those are not the circum-
stances now before the Court. When, as in this case, the reservation has
been treated by the declarant State as an essential one but for which — or
without which — the declaration would not have been made, the Court is
not free to treat the reservation as invalid or ineffective, while treating the
remainder of the declaration to be in force. If reservation 2 (d) falls or
fails, so must the Canadian declaration of 10 May 1994 fall or fail. If the
Spanish argument is accepted on the results to be attached to Canada’s
interpretation of the reservation, it follows that there is no basis whatever
in this case for the jurisdiction of the Court.

(Signed) Stephen M. SCHWEBEL.

45
